Hilton, J.
By the act of congress, passed April 14, 1802, and which is still in force, the minor children of any parent duly naturalized, and who, at the time of such naturalization of the parent, reside within the United States, become citizens, and entitled to all the privileges of citizens, immediately upon their arriving at the age of twenty-one years.
It was so held by the late chancellor in West agt. West, (8 Paige R., 443,) and apart from the fact that that decision has never been questioned, such, I think, is the plain construction and intention of the act of congress referred to, the language of which does not make the right to citizenship of the minor children of an alien, who are born abroad, depend upon their residing here, for any particular period of time, but rests solely upon the fact of their minority and residence in this country, at the time of the naturalization of their parent.
The applicant is, undoubtedly, vested with all the rights of a citizen of the United States.